Exhibit 10.1

 

TEMPORARY CONSULTING AGREEMENT

 

 

   This Temporary Consulting Agreement (this "Agreement") is effective as of
August 14, 2017 (the "Effective Date"), by and between Destination XL Group,
Inc., a Delaware corporation (the "Company"), with its principal executive
offices located at 555 Turnpike Street, Canton, Massachusetts 02021, and Oliver
Walsh (the "Consultant"), having an address of 4291 West 9th Avenue, Vancouver,
British Columbia, Canada V6R 2C6.

 

 

WITNESSETH:

 

WHEREAS, the Consultant has agreed to offer his consultancy services to assist
the Company during the Fall and Holiday marketing campaign and to serve as the
Interim Chief Marketing Officer while the Company performs a search for a new
Chief Marketing Officer;

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,

representations and covenants herein contained, the parties hereto agree as
follows:

 

     1.        CONSULTING SERVICES

 

The Company hereby engages Consultant and Consultant hereby accepts such
engagement, subject to the terms and conditions herein set forth.  Consultant
shall hold the office of Interim Chief Marketing Officer reporting to the
President and Chief Executive Officer (“CEO”) with additional reporting
responsibilities to the Marketing Committee of the Board of Directors of the
Company.

 

            2.TERM

 

The term of the engagement (the “Term”) shall run for 19 weeks from August 14,
2017 (the "Effective Date") and shall continue until the earlier of December 18,
2017 or the Company determines that the Consultant’s duties are no longer
required or the Consultant notifies the Company that he no longer wishes to
provide consulting services to the Company (the "Termination Date").  

 

3. COMPENSATION and BENEFITS

    

(a)Subject to the provisions of this Section 3, the consideration to be
furnished to the Consultant by the Company for the consulting services to be
rendered by the Consultant under this Agreement shall consist of: (i) $7,000.00
per week, payable in bi-weekly installments in accordance with Company practice
(except that Consultant shall not charge the Company for travel days);  and (ii)
the reimbursement of actual and direct out-of-pocket expenses incurred by the
Consultant in the rendering of services under this Agreement.  

 

--------------------------------------------------------------------------------

(b)During the Term, the Company will maintain directors and officers liability
insurance coverage (which shall include consulting practices liability coverage)
in a commercially reasonable amount, consistent with prior practice, to
indemnify Consultant from any claims made against him in his capacity as Interim
Chief Marketing Officer.  

 

(c)It being the intent of the Company to provide maximum protection available
under the law to its officers and directors, Consultant in his capacity as an
officer and director of the Company shall be indemnified to the fullest extent
provided under the indemnification provisions of the Company’s bylaws and
certificate of incorporation.

 

(d)For clarification, during the Term, Consultant shall not be entitled to
participate in and shall not receive any other benefits customarily provided by
the Company to its management employees (including any 401(k), short and
long-term disability insurance, medical and dental insurance or group life
insurance plans).

 

4. EXPENSES

 

The Company shall pay or reimburse Consultant, in accordance with the Company's
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses (incurred by Consultant in accordance
with the Company’s travel policy), which may be incurred or paid by Consultant
during his term of consulting in connection with his consulting
hereunder.  Consultant shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

 

5. DUTIES

(a)Consultant shall perform such duties and functions consistent with the
position of Chief Marketing Officer and/or as the Company shall from time to
time determine and Consultant shall comply in the performance of his duties with
the policies of the Company.

 

(b)During the Term, Consultant shall perform the duties assigned to him with
fidelity and to the best of his ability.  Notwithstanding anything herein to the
contrary, and subject to the foregoing, Company acknowledges that Consultant may
engage in other consulting activities so long as such activities do not
unreasonably interfere with Consultant's performance of his duties hereunder and
do not violate Section 6 hereof.

 

(c)During the Term, Consultant shall not serve on any Board committees.  

 

(d)The Company acknowledges that Consultant will in large part render his
consulting services away from the Company’s offices in Canton, Massachusetts
(“Corporate Headquarters”).  The parties agree, however, that Consultant will
appear at Corporate Headquarters or at such other location as may be temporarily
designated from time to time by the Company at least once a month during the
Term.  Notwithstanding the foregoing, Consultant shall perform such services at
such other locations as may be required for the proper performance of his duties
hereunder, and Consultant recognizes that such duties may involve travel.

2

 

--------------------------------------------------------------------------------

 

(e)Nothing in this Section 5 or elsewhere in this Agreement shall be construed
to prevent Consultant from investing or trading in nonconflicting investments as
he sees fit for his own account, including real estate, stocks, bonds,
securities, commodities or other forms of investments, provided such activities
do not unreasonably interfere with Consultant’s performance of his duties
hereunder.

 

 

  6.

NON-COMPETITION

 

(a)Consultant agrees that during the Term and during the one (1) year period
immediately following the Termination Date (the "Non-Competitive Period"),
Consultant shall not, directly or indirectly, as owner, partner, joint venturer,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, licensor, or in any capacity whatsoever, engage in, become financially
interested in, be employed by, render any consultation or business advice with
respect to, accept any competitive business on behalf of, or have any connection
with any business which is competitive with products or services of the Company
or any subsidiaries or affiliates, in any geographic area in which the Company
or any of its subsidiaries or affiliates are then conducting or proposing to
conduct business, including, without limitation, the United States of America
and its possessions, Canada and Europe; provided, however, that Consultant may
own any securities of any corporation which is engaged in such business and is
publicly owned and traded but in an amount not to exceed at any one time one
percent (1%) of any class of stock or securities of such corporation.  In
addition, Consultant shall not, during the Non-Competitive Period, directly or
indirectly, request or cause any suppliers or customers with whom the Company or
any of its subsidiaries or affiliates has a business relationship to cancel or
terminate any such business relationship with the Company or any of its
subsidiaries or affiliates  or otherwise compromise the Company’s good will or
solicit, hire, interfere with or entice from the Company or any of its
subsidiaries or affiliates any employee (or former employee who has been
separated for less than 12 months) of the Company or any of its subsidiaries or
affiliates.

 

(b)If any portion of the restrictions set forth in this Section 6 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this Section 6, a business
competitive with the products and services of the Company (or such subsidiaries
or affiliates) is limited to a specialty retailer which primarily distributes,
sells or markets so-called "big and tall" apparel of any kind for men or which
utilizes the "big and tall" retail or wholesale marketing concept as part of its
business.

 

7.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

(a)Consultant acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to him or learned by
Consultant during the course of Consultant’s consulting with the Company and
that it would be unfair to use that information or knowledge to compete with or
to otherwise disadvantage the Company. Consultant shall not, during the term of
this Agreement or at any time following termination of this Agreement, directly
or indirectly, disclose or permit to be known (other than as is required in the
regular course of his duties (including without limitation disclosures to the
Company's

3

 

--------------------------------------------------------------------------------

advisors and consultants), as required by law (in which case Consultant shall
give the Company prior written notice of such required disclosure) or with the
prior written consent of the Board of Directors, to any person, firm,
corporation, or other entity, any confidential information acquired by him
during the course of, or as an incident to, his consulting or the rendering of
his advisory or consulting services hereunder, relating to the Company or any of
its subsidiaries or affiliates, the directors of the Company or its subsidiaries
or affiliates, any supplier or customer of the Company or any of their
subsidiaries or affiliates, or any corporation, partnership or other entity
owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing.  Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, financial data, competitive analyses, pricing
policies, employee lists, personnel policies, the substance of agreements with
customers, suppliers and others, marketing or dealership arrangements, servicing
and training programs and arrangements, supplier lists, customer lists and any
other documents embodying such confidential information.  This confidentiality
obligation shall not apply to any confidential information, which is or becomes
publicly available other than pursuant to a breach of this Section 7(a) by
Consultant.

 

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Consultant shall use commercially
reasonable best efforts to prevent any unauthorized publication or disclosure
thereof.  Upon termination of Consultant's consulting with the Company, all
documents, records, reports, writings and other similar documents containing
confidential information, including copies thereof then in Consultant's
possession or control shall be returned and left with the Company.

 

8.SPECIFIC PERFORMANCE

 

Consultant agrees that if he breaches, or threatens to commit a breach of, any
enforceable provision of Sections 6 or 7 hereof (the "Restrictive Covenants"),
the Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to have the
Restrictive Covenants specifically enforced by a court of competent
jurisdiction, it being agreed that any such breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Consultant of his right to contest whether such a breach or threatened
breach of any Restrictive Covenant has occurred.   In the event of litigation
between the parties to this Agreement regarding their respective rights and
obligations under Sections 6 or 7 hereof, the prevailing party shall be entitled
to recover from the other all attorneys’ fees and expenses reasonably incurred
in obtaining a ruling in the prevailing party’s favor.  Any such damages,
attorneys’ fees and costs shall be in addition to and not in lieu of any
injunctive relief that may be available to the Company.

 

9.AMENDMENT OR ALTERATION

 

No amendment or alteration of the terms of this Agreement shall be valid unless

4

 

--------------------------------------------------------------------------------

made in writing and signed by both of the parties hereto.

 

10.GOVERNING LAW

 

This Agreement shall be governed by, and construed and enforced in accordance

with the substantive laws of the Commonwealth of Massachusetts, including its
statutes of limitations, without regard to its principles of conflicts of laws
that would result in the application of the laws of a different jurisdiction.

 

11.SEVERABILITY

 

The holding of any provision of this Agreement to be invalid or unenforceable by

a court of competent jurisdiction shall not affect any other provision of this
Agreement, which

shall remain in full force and effect.

 

12.NOTICES

 

Any notices required or permitted to be given hereunder shall be sufficient if
in

writing, and if delivered by hand or courier, or sent by certified mail, return
receipt requested, to the addresses set forth above or such other address as
either party may from time to time designate in writing to the other, and shall
be deemed given as of the date of the delivery or of the placement of the notice
in the event mail.

 

13.WAIVER OR BREACH

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

14.ENTIRE AGREEMENT AND BINDING EFFECT

 

This Agreement contains the entire agreement of the parties with respect to the

subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties, whether oral or written.

 

15.SUBSIDIARIES AND AFFILIATES

 

For purposes of this Agreement:

 

(a)  “affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company, and “control” means the power to exercise a
controlling influence over the management or policies of an entity, unless such
power is solely the result of an official position with such entity; and

 

(b) “subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the

5

 

--------------------------------------------------------------------------------

then outstanding securities or interests of such corporation or other entity
entitled to vote generally in the election of directors (or similar governing
body of a non-corporate entity) or in which the Company has the right to receive
50% or more of the distribution of profits or 50% or more of the assets on
liquidation or dissolution.

 

16. HEADINGS

 

The section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

17.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall

be deemed an original and all of which together shall constitute one and the
same agreement.

 

18.SURVIVAL

 

Except as otherwise expressly provided herein, the termination of Consultant's

Services hereunder or the expiration of this Agreement shall not affect the
enforceability of

Sections 6 through 18 hereof, which shall survive such termination or
expiration.

 

[Signature page follows]

 




6

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

 

 

DESTINATION XL GROUP, INC.

 

By: /s/ David A. Levin          

Date: August 17, 2017

Name: David A. Levin

 

Its: President, CEO

 

 

 

 

 

 

 

CONSULTANT

 

/s/ Oliver Walsh

Date: August 17, 2017

Oliver Walsh

 

 

 

 

7

 